DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 06/06/2019, as Application No. 62/857,973.

Information Disclosure Statement
The information disclosure statement filed 11/22/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 2, 3, 4, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Claims 9-20 are allowed.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gertiser et al. (US 2009/0002950 A1) in view of Winter et al. (US 7,088,215 B1).
           Regarding claim 1, Gertiser discloses (in Fig. 1B) a printed circuit board (PCB) [10] comprising: a top surface [upper surface of 10]; a bottom surface [lower surface of 10]; two or more electrically-conductive layers [54, 56, 58, 60, 62, 64] embedded within the PCB [10] and stacked vertically between the top surface [upper surface of 10] and the bottom surface [lower surface of 10], wherein the two or more electrically-conductive layers [54, 56, 58, 60, 62, 64] are electrically connected [Electrically conductive layers 56, 60, 64 are electrically connected through via structure 66. Electrically conductive layers 54, 58, 62 are electrically connected through via structure 68]; and a plurality of thermal vias [66 and 68] thermally connecting each of the two or more electrically-conductive layers [54, 56, 58, 60, 62, 64] to a cold plate [26] (A cold plate is a heat sink without the fins) thermally connected to the bottom surface [lower surface of 10], wherein a number of thermal vias [66 and 68] thermally connecting each electrically-conductive layer [54, 56, 58, 60, 62, 64] to the cold plate [26] is directly proportional to a predetermined rate of heat dissipation from the electrically-conductive layer [54, 56, 58, 60, 62, 64] (According to examiner’s understanding of applicant’s specification, the claim limitation “wherein a number of thermal vias thermally connecting each electrically-conductive layer to the cold plate is directly proportional to a predetermined rate of heat dissipation from the electrically-conductive layer” means that the higher the rate of heat dissipation from the electrically-conductive layer due to more heat generated in the electrically-conductive layer, the more thermal vias are allocated to connect to the electrically-conductive layer. Note that the thermal via 66 is connected to three embedded electrically conductive layers 56, 60, 64 and that the thermal via 68 is connected to three embedded electrically conductive layers 54, 58, 62 based on a predetermined rate of heat dissipation. This means that the predetermined rate of heat dissipation from the electrically conductive layers are high enough that the embedded electrically conductive layers are all allocated to a certain number of thermal vias).
           Gertiser does not disclose a printed circuit board (PCB) for an inductor assembly, wherein the two or more electrically-conductive layers are electrically connected to form an inductor winding.
           Winter teaches a printed circuit board (PCB) (in Fig. 4) for an inductor assembly [10], wherein the two or more electrically-conductive layers [14 and 20] are electrically connected [by vias 22] to form an inductor winding.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Gertiser to have a printed circuit board (PCB) for an inductor assembly, wherein the two or more electrically-conductive layers are electrically connected to form an inductor winding, as taught by Winter, in order to provide a printed circuit board (PCB) for an inductor assembly having excellent heat dissipation.

           Regarding claim 5, Gertiser, as applied to claim 1, further discloses (in Fig. 1A and Fig. 1B) wherein the plurality of thermal vias [66 and 68] are distributed along one or more edges on the top surface [upper surface of 10].

           Regarding claim 6, Gertiser, as applied to claim 1, further discloses (in Fig. 1B) wherein the two or more electrically-conductive layers [54, 56, 58, 60, 62, 64] comprises six electrically-conductive layers [54, 56, 58, 60, 62, 64].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Humbert et al. (US 2006/0152911 A1); Bedinger (US 10,834,825 B1); Hsu et al. (US 2005/0047094 A1); Berlin et al. (US 2006/0109632 A1); Reisner et al. (US 2008/0217708 A1); and Trulli et al. (US 2019/0313522 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847